Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant's preliminary amendments filed on 01/09/20 have been entered.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 4-9, drawn to a method of “receiving input data from a user input including information of the drill bit, drill string weight, and desired hole settings; receiving a command from the user to initiate an automatic down-the-hole operation”, classified in E21B44/00.
II. Claims 16-18, drawn to a method of “automatically supplying air to the down-the-hole drill bit to provide a hammering action at the drill bit without rotating the drill bit” for a collaring operation “to form an initial hole”, classified in E21B44/02.
III. Claims 20-29, drawn to a method of “automatically supplying air to the down-the-hole drill bit to provide a hammering action at the drill bit; and automatically controlling a feed rate of the drill string based on a measured bit air pressure during the drilling operation” for a drilling operation, classified in E21B44/06.

The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious have a materially different design, mode of operation, function, or effect because:
Group I can control a drilling operation without requiring the steps of automatically supplying air without rotating the drill bit or automatically supplying air and automatically controlling a feed rate of the drill string based on a measured bit air pressure;
Group II can control a collaring operation without requiring the steps of receiving input data from a user input and receiving a command from the user and automatically controlling a feed rate of the drill string based on a measured bit air pressure;
Group III can control a drilling operation without requiring the steps of receiving input data from a user input and receiving a command from the user and of automatically supplying air without rotating the drill bit or automatically supplying air.

Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;   
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Peter Hrubiec on 03/02/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1 and 4-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-18 and 20-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numeral 106 (outputs 106; it is suggested to amend Figure 2 to include outputs 106).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities: in line 2, it is suggested to insert -- then -- before “automatically” to improve clarity since the “if” statement is missing a corresponding “then” statement.
Claim 6 is objected to because of the following informalities: in line 2, it is suggested to insert -- then -- before “automatically” to improve clarity since the “if” statement is missing a corresponding “then” statement.
Claim 9 is objected to because of the following informalities: in line 3, it is suggested to insert -- then -- before “automatically” to improve clarity since the “if” statement is missing a corresponding “then” statement.
Appropriate correction is required.

Claim Interpretation
The specification paragraphs [0019] and [0054] provide some guidance on interpreting the terms “including”, “automated”, and “automatic”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner assumes that the phrase “receiving a command from the user to initiate” should instead recite “receiving a user command to initiate”. If applicant proceeds with amending the claim with this proposed interpretation, then it is suggested that applicant provide antecedent basis by amending the specification at [0006] line 4 per the following: desired hole settings; receiving a command from the user --(also known as a user command)-- to initiate an.
Claim(s) 4-9 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hanski US20180187540 or, in the alternative, under 35 U.S.C. 103 as obvious over Hanski US20180187540 in view of Miller US10428638.
Regarding independent claim 1, Hanski discloses, in Figures 1, 3-6, and 9a-9e,
A method (Fig. 5-6 method flowchart) for automated control ([0084] “controlled automatically and supervised by the operator”) of a drilling operation (Fig. 1) of a blast hole drilling machine (rock drilling rig 1) using a down-the-hole drill bit (Fig. 1; bit at bottom distal end of drilling tool 8; [0022] drill bit) mounted on a drill string (drilling tool 8), comprising:
receiving input data ([0080] “control data and parameters”; [0011] “design or blasting data”) from a user input (Fig. 4; input device 19) including information of the drill bit (drill bit size is a known and necessary user-input for drilling operations), drill string weight (drill string weight is a known and necessary user-input for drilling operations), and desired hole settings (desired hole settings are known and necessary user-inputs for drilling operations; [0001] “final drilling depth”; [0018] “predetermined threshold depth”; [0025] data on depth of solid material layer of another drill hole (offset well data; neighboring drill hole) proximate the instant drill hole for 
receiving a command from the user to initiate an automatic down-the-hole operation (Fig. 5-6 method flowchart; the first step/block indicates “initiating drilling” which necessarily requires a user command to start the automated sequence; [0084] “controlled automatically and supervised by the operator”; [0049] collaring drilling is initiated under manual control of an operator and the automated collaring cycles are employable at any time and the operator may switch/turn on the automatic collaring mode whenever desired);
identifying a location of the down-the-hole drill bit ([0080] “position data”, “position measuring device 13”; [0016] detect initial depth position); and
using the received input data and based on the location of the down-the-hole drill bit (Fig. 3 and Fig. 5-6), automatically initiating the steps of:
collaring a hole (Fig. 3 and Fig. 5-6; collaring cycle CC);
drilling the hole (Fig. 3 and Fig. 5-6; normal drilling ND); and
retracting the drill when the hole is drilled (Fig. 3 and Fig. 5-6; reversing step RS).

In an alternative interpretation:
Regarding independent claim 1, Hanski discloses the invention substantially as claimed as described above, but is silent regarding the input data including information of the drill bit and the drill string weight.
Miller teaches an operator’s control console 220, a computer 200, and a database 250 of predetermined drilling parameters, to receive inputs for a drilling operation including drill bit data/diameter, drill pipe diameter values, and desired Weight-On-Bit WOB operating range (Miller; col. 4:47-67; col. 5:2-10 drill bit diameter; col. 6:1-3; col. 4:21-26 WOB; col. 2:16-20 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify/specify the input data as taught by Hanski to include information of the drill bit and the drill string weight as taught by Miller for the purpose of having accurate and actual wellsite data for performing the collaring/drilling operation, to ensure that the rig equipment is capable of lifting/supporting the drill string weight, and to ensure that the hole size matches the intended/desired hole size.

Regarding claim 4, Hanski discloses wherein the desired hole settings include collar depth, reaming increment depth, and a desired depth of the hole (desired hole settings are known and necessary user-inputs for drilling operations; [0001] “final drilling depth”; [0018] “predetermined threshold depth”; [0025] data on depth of solid material layer of another drill hole (offset well data; neighboring drill hole) proximate the instant drill hole for comparison purposes to detect erroneous interpretations/measurements relating to collar depth; Fig. 4 block 22 indicates data on depths of material layers at work site; Fig. 3 and Fig. 5-6 reversing/reaming step RS depth; [0036] “predetermined limited advance distance”).

Regarding claim 5, Hanski discloses further comprising if the down-the-hole drill bit is above ground and a depth of the hole is zero, automatically collaring the hole based on the collar depth and reaming increment depth (Fig. 3 and Fig. 5-6; Fig. 3 shows collaring cycles and increments).

Regarding claim 6, Hanski discloses further comprising if the down-the-hole drill bit is in the hole or the hole depth is not zero, automatically drilling the hole based on the desired depth 

Regarding claim 9, Hanski discloses further comprising if the down-the-hole drill bit is in the hole and the hole depth is at a desired hole depth, automatically retracting the down-the-hole drill bit (Fig. 3 and Fig. 5-6 reversing step RS depth; Fig. 9c; [0036] “predetermined limited advance distance”; Fig. 5 “finishing off drilling of the drill hole” and subsequently retracting the bit back to surface since the drilling assembly will not remain in the blast hole).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanski US20180187540 in view of Miller US10428638.
Regarding claim 7, Hanski or modified Hanski teaches the invention substantially as claimed as described above, and wherein automatically drilling the hole includes a jam avoidance process of automatically reducing a feed rate of the down-the-hole drill bit (Hanski; [0035] prevent jamming by decreasing the feed resistance which is the feed rate).

Miller teaches a maximum rotation torque value (a target load limit range for torque) for the purpose of preventing rotation stall in which the maximum rotation torque value is used as the point where control system 170 will begin to reduce feed force to regulate torque (Miller; col. 5:19-29).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the jam avoidance process as taught by Hanski or modified Hanski to include the jam avoidance process of maintaining torque within a target load limit range as taught by Miller for the purpose of preventing rotation stall (Miller; col. 5:19-29).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanski US20180187540 in view of in view of Miller US10428638 as applied to claim 6 above, and further in view of Leu et al. US8464808.
Regarding claim 8, modified Hanski teaches the invention substantially as claimed as described above, and wherein automatically drilling the hole includes an anti-jam process of automatically reducing a feed rate of the down-the-hole drill bit (Hanski; [0035] prevent jamming by decreasing the feed resistance which is the feed rate).
Modified Hanski is silent regarding automatically increasing a rotation speed and to maintain an air pressure or torque on the down-the-hole drill bit below a high load limit.
Miller teaches a maximum rotation torque value (a target high load limit for torque) for the purpose of preventing rotation stall in which the maximum rotation torque value is used as the point where control system 170 will begin to reduce feed force to regulate torque (Miller; col. 5:19-29).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the anti-jam process as taught by modified Hanski to include the 
Modified Hanski is silent regarding automatically increasing a rotation speed.
Leu teaches an anti-jam function/process in which the rotation pressure/speed will be increased for the purpose of preventing the drilling machine from getting stuck (Leu; col. 3:15-18).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the anti-jam process as taught by modified Hanski to include the anti-jam process of increasing a rotation speed for the purpose of preventing the drilling machine from getting stuck (Leu; col. 3:15-18).

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Moberg et al. US20210017849 teaches an anti-jam control system but does not qualify as prior art.
The U.S. patent document Gunda et al. US20210017848 teaches an automated collar control system but does not qualify as prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	03/18/21